Citation Nr: 0807730	
Decision Date: 03/06/08    Archive Date: 03/17/08

DOCKET NO.  06-15 785	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

Entitlement to service connection for a bilateral knee 
disorder, to include as secondary to bilateral heel 
spurs/arch collapse.

What evaluation is warranted from May 1, 2004, for bilateral 
heel spurs/arch collapse?



REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The veteran had active military service from April 1982 to 
April 2004.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania, which denied service connection for bilateral 
knee pain; and awarded service connection for bilateral heel 
spurs/arch collapse and assigned a noncompensable rating.

The United States Court of Appeals for Veterans Claims 
(Court) has indicated that a distinction must be made between 
a veteran's dissatisfaction with the initial rating assigned 
following a grant of service connection (so-called "original 
ratings") and dissatisfaction with determinations on later-
filed claims for increased ratings.  See Fenderson v. West, 
12 Vet. App. 119, 125-26 (1999).  Inasmuch as the rating 
assigned the bilateral heel spurs/arch collapse disability 
was placed in appellate status by a notice of disagreement 
expressing dissatisfaction with an original rating, the 
Fenderson doctrine applies.


FINDINGS OF FACT

1.  A chronic bilateral knee disorder, chondromalacia, had 
its onset during service.

2.  Since May 1, 2004, the preponderance of the evidence is 
against finding that bilateral heel spurs/arch collapse has 
been manifested by a weight-bearing line over or medial to 
great toe, inward bowing of the tendo achillis, or objective 
evidence of pain on manipulation and use of the feet.



CONCLUSIONS OF LAW

1.  A bilateral knee disorder was incurred in active military 
service. 38 U.S.C.A. §§ 1110, 1131, 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304 (2007).

2.  Since May 1, 2004, the veteran has not met the criteria 
for a compensable rating for bilateral heel spurs/arch 
collapse.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326, 
4.1, 4.7, 4.71a, Diagnostic Code 5276 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate application form or completeness of the 
application.  VA notified the veteran in May 2004, May 2006, 
June 2006, September 2006, and July 2007 of the information 
and evidence needed to substantiate and complete a claim, to 
include notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain. VA has fulfilled its duty to assist the 
claimant in obtaining identified and available evidence 
needed to substantiate a claim, and as warranted by law, 
affording VA examinations.  VA informed the claimant of the 
need to submit all pertinent evidence in her possession, and 
provided adequate notice of how disability ratings and 
effective dates are assigned.  While the appellant may not 
have received full notice prior to the initial decision, 
after notice was provided the claimant was afforded a 
meaningful opportunity to participate in the adjudication of 
the claims, and the claims were readjudicated.  The claimant 
was provided the opportunity to present pertinent evidence 
and testimony.  In sum, there is no evidence of any VA error 
in notifying or assisting the appellant that reasonably 
affects the fairness of this adjudication.   

Regarding the issue of what evaluation is warranted from May 
1, 2004, for bilateral heel spurs/arch collapse, the Federal 
Circuit and the CAVC have held that once service connection 
is granted, the claim is substantiated and additional VCAA 
notice is not required.  See Hartman v. Nicholson, 483 F.3d 
1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 
(2007).  Therefore, VCAA notice requirements are satisfied in 
the matter of an initial rating claim flowing downstream from 
the appeal of a rating decision granting service connection.

The Court in Vazquez-Flores v. Peake, No. 05-0355 (Vet. App. 
Jan. 30, 2008), spoke only to cases of entitlement to an 
increased rating.  Because there is a distinction between 
initial rating claims and increased rating claims, Vazquez-
Flores is not for application with respect to initial rating 
claims as notice requirements are met when the underlying 
claim for service connection is substantiated. Consequently, 
there is no need to discuss whether VA met the increased duty 
to notify standard as enunciated in Vazquez-Flores in claims 
of entitlement to a higher initial rating nor is there a need 
to remand initial rating claims for remedial notice pursuant 
to Vazquez-Flores.


I. Entitlement to service connection for a bilateral knee 
disability

Criteria

Applicable law provides that service connection will be 
granted if it is shown that the appellant suffers from 
disability resulting from any injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity. 38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Certain chronic disabilities, such as arthritis, are presumed 
to have been incurred in service if manifest to a compensable 
degree within one year of discharge from active duty.  38 
U.S.C.A.  §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

Finally, applicable regulations provide that a disability, 
which is proximately due to or the result of a service-
connected disease or injury shall be service connected.  38 
C.F.R. § 3.310(a).  Secondary service connection may also be 
granted for the degree of aggravation to a nonservice-
connected disorder, which is proximately due to, or the 
result of a service-connected disorder.  Allen v. Brown, 7 
Vet. App. 439, 448 (1995).  Such claims may be described as 
secondary service connection by way of aggravation.

Analysis

The veteran contends that she incurred a bilateral knee 
disorder as a result of service or that her bilateral heel 
spurs/arch collapse disorder has aggravated or caused a 
bilateral knee disorder. 

Service medical records include a July 1981 enlistment 
examination which was silent as to any knee disorders.  

A September 1985 medical record notes the veteran reported 
striking her left shin on the steps.  She apparently struck 
the anterior portion of the lower leg mid shaft.  Examination 
revealed slight ecchymosis, superficial abrasion, and no 
active bleeding.  She was able to apply full weight to the 
leg.

In a July 2003 medical record the veteran reported a two 
month history of intermittent right leg pain.  The examiner 
noted no trauma, weakness, parasthesias, deformity, heat, or 
swelling.  The knee was nontender.  Range of motion (ROM) was 
positive; varus, valgus, and patellar tendons were all 
intact. The impression was a possible repetitive use injury 
or degenerative changes of the knee.  It was treated with an 
ace bandage and moist heat.    
  
On May 2005 VA examination, the claims file was reviewed 
prior to examination.  The examiner noted that the veteran 
claimed a bilateral knee disorder described as knee pain. 
There was no history of any knee injuries in service.  
Intermittent pain began during service, left knee greater 
than the right knee.  After resting it would slowly resolve.  
The veteran denied heat, redness, locking, or the use of 
braces.  
Examination revealed that left knee was tender to palpation 
while the right knee was not. Flexion was to 120 degrees 
bilaterally. There was no weakness, pain, redness or swelling 
noted.  There was no decrease in endurance or easy 
fatigability with repetitive ROM. There were no obvious 
deformities. Lachman and McMurray tests, anterior, and 
posterior drawer tests were all negative.  There was no 
instability of the patella medially or laterally with 
weightbearing or without.

X-rays revealed no evidence of fractures or dislocations of 
either knee.  There was no evidence of arthritic changes or 
narrowing of the joint spaces.  There was no radiographic 
evidence of any change to suggest fluid within either knee 
joint. The impression was normal knees.

In this case, a review of post-service private and VA medical 
records reveals no opinion linking either a right or left 
knee disorder to service on a direct basis. The Board, 
however, has reviewed the service medical records and VA 
examination report.  The veteran has given a history of 
bilateral knee pain which had its onset during her 22 years 
of active duty. A diagnosis of bilateral chondromalacia was 
reported on VA examination in May 2005, approximately one 
year after her retirement from military service. Given the 
many years the veteran served on active duty and the close 
proximity of the above diagnosis, it is reasonable to 
conclude that this chronic bilateral knee disorder did have 
its onset in service. The benefit of the doubt is resolved in 
the veteran's favor. 



II.  What evaluation is warranted from May 1, 2004, for 
bilateral heel spurs/arch collapse? 

Background

Service connection was granted for bilateral heel spurs/arch 
collapse in June 2005, and a non-compensable evaluation was 
assigned, effective May 1, 2004.  That rating remains in 
effect.  

The veteran contends that his bilateral heel spurs and arch 
collapse disorder is more severe than indicated by the 
noncompensable rating assigned.  

Service medical records include a history of foot pain for 18 
months. There was no history of any injury.  The examiner 
noted plantar tendonitis and calcaneal spurs.  Plantar 
fasciitis was also suspected.

In a May 2005 VA examination the claims file was reviewed 
prior to examination.  The examiner noted that the veteran 
reported pain which began in 1995 from heel spurs and arch 
collapse.  She had pain every morning when she awoke but 
could not distinguish where the pain came from.  There was no 
stiffness, swelling, redness, easy fatigue, or lack of 
endurance.  The veteran had not undergone surgery or used 
orthotics.  Alleviating factors were rest, massage, and over 
the counter medications.  The examiner noted no assistive 
devices or abnormal gait. The arches were tender to palpation 
bilaterally.  The arches were decreased and not correctable 
with palpation.  There was no tightness of the Achilles 
tendon bilaterally.  The veteran was able to wiggle all ten 
toes with no limitation.  There was good ROM to the ankles 
and good circular ROM and coordination.  There was no callus 
form or abnormal shoe wear and no skin or vascular changes.  
The veteran was able to walk on tip toes and heels with 
pulling of arches bilaterally.  Standing was normal with no 
abnormalities upon squatting, supination, or pronation.  
There were no obvious hammertoes or other deformities.  There 
was no pain or tightness to the Achilles tendon upon 
manipulation.  The diagnoses were heel spurs, bilateral 
heels; minimum ossification of Achilles tendon insertion at 
the posterior superior margin of the right calcaneous; and, 
pes planus bilateral.

X-rays revealed no evidence of fractures or dislocations of 
either calcaneous. There were small spurs at the posterior 
inferior margins of both calcanei.  Minimal ossifications of 
Achilles tendon insertion at posterior superior margin of the 
right calcaneous was noted. 

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically 
be determined, on the average impairment of earning capacity. 
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. Each service-connected 
disability is rated on the basis of specific criteria 
identified by Diagnostic Codes. 38 C.F.R. § 4.27 (2007).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluations will be assigned if 
the disability more closely approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7.

Although regulations require that a disability be viewed in 
relation to its recorded history, 38 C.F.R. §§ 4.1, 4.2, when 
assigning the disability rating, it is the present level of 
disability which is of primary concern. Francisco v. Brown, 7 
Vet. App. 55 (1994).

The veteran's service-connected bilateral heel spurs/arch 
collapse disability has been rated as analogous to the 
criteria for pes planus found at 38 C.F.R. § 4.71a, 
Diagnostic Code 5276. See 38 C.F.R. § 4.20 (When an unlisted 
condition is encountered, it will be permissible to rate 
under a closely related disease or injury in which not only 
the functions affected, but also the anatomical localization 
and symptomatology are closely analogous.). Diagnostic Code 
5276 provides a 30 percent rating for severe bilateral pes 
planus manifested by objective evidence of marked deformity 
(pronation, abduction, etc.), pain on manipulation and use 
accentuated, indication of swelling on use, and 
characteristic callosities.  A 10 percent rating is warranted 
for pes planus that is moderately disabling with a weight-
bearing line over or medial to great toe, inward bowing of 
the tendo achillis, or pain on manipulation and use of the 
feet.  Mild symptoms relieved by built up shoes or arch 
support warrants a 0 percent rating. 38 C.F.R. § 4.71a, 
Diagnostic Code 5276.

In this case, the clinical record does not show that the 
disability at issue is manifested by moderately disabling 
symptoms with a weight-bearing line over or medial to great 
toe, inward bowing of the tendo achillis, or pain on 
manipulation and use of the feet.  Rather, the medical 
evidence of record suggests no more than mild symptomatology. 
Therefore, overall, the disability picture presented 
does not approximate the criteria for a higher rating under 
Diagnostic Code 5276.

The Board has considered all other potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991). After a careful review of 
the available Diagnostic Codes and the medical evidence of 
record, however, the Board finds that Diagnostic Codes other 
than 5276, do not provide a basis to assign a compensable 
rating.

Indeed, as noted the condition does not require the use of 
orthotics.  The 
veteran ambulates without the use of any assistive devices. 
On examination there was no callus form or abnormal shoe 
wear.  Standing was normal with no abnormalities upon 
squatting, supination, or pronation.  There were no obvious 
hammertoes or other deformities.  There was no pain or 
tightness to the Achilles tendon upon manipulation.  The 
disability at issue is not comparable to a moderate foot 
disability as required for a 10 percent rating under any 
applicable Diagnostic Codes for a foot disorder.  The 
preponderance of the competent evidence is against 
entitlement to an increased evaluation, and the benefit 
sought on appeal is denied.


ORDER

Service connection for a bilateral chondromalacia is granted.

A compensable evaluation for bilateral heel spurs/arch 
collapse is not warranted for any period from May 1, 2004.




____________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


